          Case 1:19-cv-05650-MLB Document 8 Filed 03/27/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION




  Kola Adetola,

                        Plaintiff,                       CIVIL ACTION FILE

  vs.                                                    NO. 1:19-cv-5650-MLB

  First Financial Bank,

                        Defendant.


                                     JUDGMENT

        This action having come before the court, Honorable Michael L. Brown, United

States District Judge, for consideration of the Magistrate Judge’s final report and

recommendation, and having adopted said report, it is

        Ordered and Adjudged that the action be DISMISSED WITHOUT PREJUDICE for

noncompliance with a lawful court order. See Fed. R. Civ. P. 41(b); LR 41.3(A)(2), NDGa.

        Dated at Atlanta, Georgia, this 27th day of March, 2020.



                                                         JAMES N. HATTEN
                                                         CLERK OF COURT


                                                   By:    s/B Hambert
                                                          Deputy Clerk

Prepared, Filed, and Entered
in the Clerk=s Office
March 27, 2020
James N. Hatten
Clerk of Court

By:      s/B Hambert
        Deputy Clerk
